Citation Nr: 1034223	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
September 1, 2005, for disability due to a transverse stress 
fracture of the left proximal tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from February 2004 to 
August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran has argued that a transverse stress fracture of the 
left proximal tibia has caused greater disability than 
contemplated by the 10 percent rating assigned by the RO.  
Specifically, the Veteran has noted that ordinary activities are 
difficult, and dancing and sports are not possible.  He stated 
that the usefulness of his left leg and knee are always on his 
mind because he thinks about how he is going to fall when/if his 
left knee gives out.  The Veteran noted that sitting and bending 
his knee hurts greatly, and stated that he experienced stiffness 
and weakness in his knee, and swelling when he was more active.  
He also said that he now takes pain medication as required.  See 
May 2007 substantive appeal (VA Form 9).

The symptoms he described in his substantive appeal differ 
somewhat from what he reported when he was earlier examined by 
VA.  Additionally, the service department curiously found the 
Veteran fit for duty following a June 2007 Physical Evaluation 
Board (PEB), even though the Veteran had described limitations in 
his May 2007 substantive appeal that included an inability to 
exercise or run, which would have made physical training with the 
United States Marine Corps impossible.  Considering that the 
Veteran has made arguments that suggest a worsening since the 
2007 VA examination, such as the use of pain medication when 
needed-something that was not found at the VA examination-
further evidentiary development is required to ascertain the 
Veteran's current level of disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's disability, 
a VA examination must be conducted).

The examiner should consider the January 2007 General Medical 
Examination, which reflected no swelling or erythema, but noted 
point tenderness on mild palpation of the left knee.  The 
examiner also found full range of motion of the left knee, but 
noted that there was discomfort on full flexion.  Additionally, 
in rendering an opinion, the examiner should take into account 
the subjective symptoms complained of by the Veteran, including 
his knee giving way, and occasional locking, in addition to the 
pain he describes experiencing while walking, sitting, or 
bending, and his inability to exercise or participate in sports 
due to his stress fracture.  See May 2007 substantive appeal (VA 
Form 9).  The examiner should assess each left knee symptom 
described by the Veteran, in particular the locking and giving 
way of the left knee, and determine whether the symptom is in 
fact the result of the Veteran's transverse stress fracture of 
the left proximal tibia.

Finally, as noted above, the service department determined in 
June 2007 that the Veteran was fit for return to duty.  More 
detailed information about the Medical Evaluation Board (MEB) and 
the PEB findings, and the bases therefor should be sought.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) 
should contact the service department and 
obtain all documents-examination reports, 
medical findings and conclusions, and all 
other evidence used by the MEB and PEB in 
concluding that the Veteran was fit for 
return to duty as of June 2007.  

2.  The Veteran should thereafter be afforded 
a VA examination by an examiner with the 
appropriate expertise to assess the current 
level of severity of any disability due to a 
transverse stress fracture of the left 
proximal tibia.  Findings should be made 
necessary to apply the pertinent rating 
criteria relative to the knee and leg.  The 
examiner should offer an opinion as to 
whether the Veteran's disability has resulted 
in a slight, moderate or marked knee 
disability.  The examiner should also 
determine which specific symptoms, including 
any locking or giving way of the knee, are in 
fact part of the Veteran's service-connected 
fracture disability (as opposed to any other 
knee disability).  Range-of-motion findings 
should be made if joint pain or limited 
motion is considered a residual of the 
fracture.  As for any pain, weakness, 
stiffness, loss of coordination, etc. that is 
considered part of the disability, the 
examiner should equate the functional loss 
due to such disability in terms of limitation 
of motion beyond what is shown clinically.  
This should be done in terms of both flexion 
and extension.

The AOJ should make sure that the examination 
report complies with this remand and the 
questions presented in the examination 
request, especially with respect to the 
applicability of examination findings to the 
rating criteria.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information and evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

